Exhibit 10.90

 

AMENDED AND RESTATED SUPPLY AGREEMENT

 

This Amended and Restated Supply Agreement (“Agreement”) is made and entered
into as of this 22nd day of March, 2012, by and between Western Export
Services, Inc., a Colorado, U.S.A. Corporation (“WES”), with its principal
offices located at 140 E. 19th Avenue, Suite 201, Denver, Colorado  80203, and
Royal Hawaiian Macadamia Nut, Inc., with its principal offices located at 26-238
Hawaii Belt Rd., Hilo, Hawaii 96720 (“Supplier”).  WES and Supplier are
sometimes referred to collectively herein as the “Parties.”

 

RECITALS:

 

WHEREAS, the Parties entered into a Supply Agreement on January 15, 2010 and by
this Agreement intend to entirely supersede, amend and restate that Supply
Agreement with this Agreement; and

 

WHEREAS, Supplier manufactures or has the capability and/or ability to supply
Macadamia Nuts (the “Product”) in the amounts agreed upon by the Parties; and

 

WHEREAS, WES has the capability to distribute and market the Product as a
consumer product; and

 

WHEREAS, pursuant to the terms and conditions of this Agreement, WES desires to
contract with Supplier for its supply of  the Product, and Supplier desires to
undertake to supply WES, on a regular basis, in the Territory, as defined below;

 

WHEREAS, pursuant to the terms and conditions of this Agreement, the Parties
have proceeded to develop and design a new brand of the Product to be sold under
the trademark “ONO ONO” (the “Branded Product”), to be owned as set forth
herein;

 

NOW THEREFORE, in consideration of the foregoing recitals, which are hereby
incorporated as a material part of this Agreement, the mutual covenants and
agreements contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the Parties hereby
agree as follows:

 

1

--------------------------------------------------------------------------------


 

1.                                       Amendment and Restatement. The Parties
agree that the January 15, 2010 Supply Agreement is replaced, restated and
superseded in its entirety by the terms and conditions set forth in this
Agreement.

 

2.                                       Basic Agreement.  Supplier hereby
agrees to manufacture and supply WES with the Branded Product in such
quantities, sizes and packages as the Parties shall mutually agree.

 

3.                                        Brand development and ownership. The
Parties have agreed that the Brand name shall be “ONO ONO” and shall mutually
agree on the branded logos and brand strategy to be used in marketing the
Branded Products. Both Parties agree that the Brand shall be owned 80% by WES
and 20% by Supplier. Any trademarks applied for shall reflect this dual
ownership of the Brand. Both Parties agree to use their best efforts to develop
and design the Brand, including shelf-ready packaging, flavors and labeling.  As
used in this Agreement, “Brand” shall mean all rights attendant to the Brand,
including the name, trademarks, marks, all associated rights, including goodwill
of the business associated with and symbolized by the mark, registrations
thereof, rights to sue for present or future infringements, or
misappropriations; rights to use such trademarks as part of internet domain name
or internet web site; and any and all other rights or interests associated with
the trademarks. Product packaging shall include “by Royal Hawaiian Orchards®”,
or “Royal Hawaiian,” the Supplier’s tradenames, which shall continue to be owned
100% by the Supplier.

 

4.                                       Territory.  WES will have the exclusive
right to sell the Branded Product worldwide (the “Territory”), but shall focus
its efforts on sales outside the United States.  WES shall determine, in its
discretion, in which countries or geographic regions it shall market the Branded
Product.

 

5.                                       Confidential Information. The Parties
acknowledge that they each have been informed that it is the respective policy
of each Party to maintain as secret and confidential all information relating to
(i) the financial condition, businesses and interests of each respective Party
and its affiliates, (ii) the systems, know-how, products, services, costs,
inventions, patents, patent applications, trademarks, copyrights, formulae,
research and development procedures, notes and results, computer software
programs, marketing and sales techniques and/or programs, methods,
methodologies, manuals, lists and other trade secrets heretofore and hereafter
acquired, sold developed and/or used by the respective Party and its affiliates
and (iii) the nature and terms of the respective Party’s and its affiliates’
relationships with its respective customers, clients, Suppliers, lenders,
distributors, vendors, consultants, independent contractors and consultants. The

 

2

--------------------------------------------------------------------------------


 

Parties further acknowledge that such Confidential Information is of great value
to each of them and their affiliates and, in and by reason and as a result of
this Agreement, the Parties will be making use of, acquiring and/or adding to
such Confidential Information.  Therefore, the Parties understand that it is
reasonably necessary to protect their respective trade secrets, good will and
business interests.  The Parties agree that they will not directly or indirectly
(except where expressly authorized by the party owning the Confidential
Information) at any time hereafter divulge or disclose for any purpose
whatsoever to any persons, firms, corporations or other entities other than the
other party or its affiliates (hereinafter referred to collectively as “Third
Parties”), or use or cause or authorize any Third Parties to use, any such
Confidential Information, except as otherwise required by applicable law.  The
Parties agree, as it relates to Third Parties, to hold in the strictest
confidentiality all information regarding the Product at all times during the
term of this Agreement and of any business dealings between the Parties, and for
a term of three (3) years after termination hereof. WES acknowledges and agrees
that the foregoing confidentiality provisions shall not prohibit Supplier from
contacting or entering into agreements with distributors used by or affiliated
with WES, so long as such distributors are not being employed by WES for the
distribution of the Branded Product.

 

6.                                       Relationship of the Parties.  WES shall
perform all of its obligations hereunder by using its own assets and resources
and making use of its own expertise and knowledge of the market. Thus, this
Agreement shall not be construed, under applicable law, to create any
employment, joint venture, partnership or principal-agent relationship between
WES and Supplier, but the Parties shall always perform hereunder solely as
independent contractors of each other. Neither party shall have any right or
obligation to control the activities of the other party to this Agreement nor
any conduct of any other party, including such party’s agents, in furtherance of
this Agreement.

 

7.                                       Relative Duties of the Parties.

 

a.               Supplier’s Duties. Supplier shall be responsible for providing
the following services or resources pursuant to this Agreement:

 

i.

 

Produce or contract for the production of the Branded Product in the quantities
mutually agreed upon by the Parties, as set forth below.

 

 

 

ii.

 

Assist WES with the design of the Branded Product, including packaging.

 

3

--------------------------------------------------------------------------------


 

iii.

 

Price the Branded Product competitively at the prices set forth in Section 11,
below.

 

 

 

iv.

 

Grow, cultivate and produce or obtain the Branded Product at its sole expense,
including packaging of the Branded Product. The Branded Product shall be
purchased by WES from Supplier on an ex factory basis.

 

 

 

v.

 

Furnish WES with any inquiries received by Supplier concerning sales or
potential sales of the Branded Product in the Territory, except as otherwise
agreed in writing.

 

 

 

vi.

 

Provide or obtain a continuous, commercially reasonable supply of the Branded
Product, as agreed upon between the Parties on an annual basis. The annual,
agreed supply shall be set forth in a separate writing signed by the Parties,
and attached to this agreement as an exhibit. If Supplier is unable to supply
the agreed quantities required by this Agreement, Supplier agrees to provide to
WES such amounts of the Branded Product equal to WES’s pro rata share of the
aggregate amount of Product supplied to all customers during the last twelve
months.

 

b.              WES’s Duties.  WES shall be responsible for providing the
following services or resources pursuant to this Agreement:

 

i.

 

Using its best efforts to market, distribute and sell the Branded Product in the
Territory.

 

 

 

ii.

 

Purchasing the Branded Product from Supplier pursuant to the terms of this
Agreement.

 

 

 

iii.

 

Designing the Branded Product, with the assistance of Supplier, including
packaging.

 

 

 

iv.

 

Based upon the Parties’ determination of the priority of countries or
jurisdictions in which to commence operations, using its best efforts to apply
for, and obtain, registered trademark protection for the Brand in each
jurisdiction of the Territory.

 

4

--------------------------------------------------------------------------------


 

8.                                       Term and Termination.

 

a.                                       Term.  The Term of this Agreement shall
be for an initial term of five (5) years, commencing on the date hereof.  If the
Parties are in material compliance with the terms of this Agreement at the
expiration of the initial term, and the Agreement is not otherwise terminated
pursuant to this Section eight, the term shall be automatically extended for
another five (5) year term.

 

b.                                      Termination for Material Breach.  WES
shall have the right to terminate this Agreement upon 60 days’ written notice to
Supplier, if Supplier commits a material breach of this Agreement. Likewise,
Supplier shall have the right to terminate this Agreement upon 60 days’ written
notice to WES, if WES commits a material breach of this Agreement.

 

c.                                       Mutual Agreement to Terminate.  The
Agreement may be terminated upon the mutual written agreement of the Parties.

 

d.                                      Terrmination upon Notice.  The Agreement
may be terminated by either Party, upon 90 days’ written notice given by one
Party to the other Party before the end of the initial or extended term that it
wishes to terminate the Agreement. The cost of any unused packaging, unsold
product or unamortized start-up costs (so long as such start-up costs are
amortized over a period not to exceed three years) shall be borne by the
terminating party, unless grounds exist for termination for material breach
under Section 8, b.

 

e.                                       Termination Value.  With respect to any
termination under this Section 8, the Parties shall each retain their respective
ownership of the Brand.  Should the Parties mutually agree to sell their
respective Brand ownership percentage to each other, the fair market value of
the Brand shall be determined by the Parties’ mutual agreement, or, if such
agreement is not made within 60 days of a termination event, then the Parties
shall submit the determination of the Brand’s fair market value to binding
arbitration, pursuant to Section 27.  If the Parties do not choose to mutually
agree to sell their respective Brand ownership percentage to each other, the
Parties will be free to sell their interest to a third party.

 

5

--------------------------------------------------------------------------------


 

9.                                       Cost Allocation.  The Parties shall
each bear the cost of those duties assigned to it as set forth in Section 7.
Notwithstanding the allocation of duties set forth in Section 7, the costs of
the following items shall be allocated as follows:

 

a.               Supplier.  Supplier shall be responsible for the cost of the
following:

 

i.

 

Initial design of Branded Product for the Brand. This includes design of a
distinctive package, and shelf-ready carton and creation of different flavors.

 

 

 

ii.

 

Packaging costs. Cost of the package and shelf-ready carton, and other packaging
mutually agreed.

 

 

 

iii.

 

Trademarks. Cost of trademark applications, renewals and protection in the U.S.
and mutually agreed international markets.

 

 

 

iv.

 

Cost of MAP funds. The administrative costs for Market Access Promotion funds
(MAP), namely 6% of the total cost of such funds, plus a $250 application fee on
an annual basis.

 

b.              WES.  WES shall be responsible for the cost of the following:

 

i.

 

Shipping costs from Supplier’s factory, on an Ex Factory basis.

 

 

 

ii.

 

Marketing. WES shall pay for all costs of marketing the Branded Product in the
Territory.

 

 

 

iii.

 

Sales. WES shall pay all costs associated with sales of the Branded Product in
the Territory.

 

10.                                 Operating Plans. At least 90 days prior to
the start of any calendar year, the Parties shall mutually agree upon an
operating budget and marketing plan including a mutually agreed financial
forecast of sales, cost of sales and cost of goods in reasonable detail. Failure
to achieve 75% of the mutually agreed projected sales in any given year may be
considered a material breach under Section 8, b., so long as the principal
reasons for the failure to achieve the projected annual sales were substantially
caused by factors within the allegedly breaching Party’s control.

 

6

--------------------------------------------------------------------------------


 

11.                                 Pricing.  Since Supplier owns 20% of the
developed Brand, it will provide initial prices of the Branded Product, as shown
in Attachment A.  Supplier may change its prices for the Branded Product from
time to time, in its discretion, and price changes shall be explained in writing
and the change shall become effective only at the expiration of a three-month
notice period.

 

12.                             Payment. All payments for the Branded Product
supplied hereunder shall be made in U.S. dollars, by means of a wire transfer to
a bank account to be designated by Supplier to WES in writing. The payment terms
will be mutually agreed between the Parties.

 

13.                                 Standards. Supplier shall supply the Branded
Product in accordance with the written formulae, instructions, package
specifications, shipping specifications, quality assurance standards and
policies (the “Standards”) as reasonably set forth by WES.

 

14.                                 Shipping.  Supplier shall ship the Branded
Product for delivery as per directions from WES.  Supplier shall use its best
efforts to ensure that purchase orders submitted by WES will be supplied within
the time frame specified in the purchase orders, and as mutually agreed.  Orders
shall be shipped under Ex Factory basis unless otherwise agreed.

 

15.                                 Trademarks; Brand Names. The Branded Product
shall be marketed under the “Ono Ono” trademark.  The Brand, as defined above,
shall be owned 80% by WES and 20% by Supplier.

 

16.                                 Representations and Warranties of Supplier.
Supplier represents and warrants to WES as follows:

 

a.  Licenses, Permits and Consents.  The Supplier or its co-packers currently
have all necessary or advisable licenses, permits, consents and/or approvals
required to perform its obligations under this Agreement.

 

b.  Branded Products Merchantability.  The Branded Products supplied to WES
shall be commercially merchantable and adequately covered by the insurance
provisions below in Section 28.

 

7

--------------------------------------------------------------------------------


 

c.                                       Corporate Authority.  Supplier has the
full power and authority (including full corporate power and authority) to enter
into this Agreement and to perform all of its obligations hereunder.

 

d.                                      Performance of this Agreement.  Neither
the execution nor the performance of this Agreement shall breach, cause a
conflict with, or contravene any agreement, contract or understanding, whether
oral or written, to which Supplier is a party.

 

17.                                  Exclusivity. Supplier and WES expressly
acknowledge and agree that this Agreement is executed on an exclusive basis and
that Supplier shall not have the right to sell, distribute, market or offer the
Branded Product to any entity that is willing to acquire said Branded Product in
the Territory, except as mutually agreed in writing with WES.

 

18.                                 Representations and Warranties of WES.

 

a.  Corporate Authority.  WES has the full power and authority (including full
corporate power and authority) to enter into this Agreement and to perform all
of its obligations hereunder.

 

b.  Performance of this Agreement.  Neither the execution nor the performance of
this Agreement shall breach, cause a conflict with, or contravene any agreement,
contract or understanding, whether oral or written, to which WES is a party.

 

c.  Title; Risk of Loss.  All Branded Products shall be shipped Ex Factory
Supplier’s plant to WES’s designated destination. Supplier shall coordinate the
forwarding, transportation and shipping of product with any company designated
by WES.

 

19.                                 Indemnification.

 

a.  WES Indemnification.  WES agrees to indemnify, defend, save and hold
Supplier and its shareholders, officers, directors, affiliates, agents and
employees harmless from and against any claim, demand, loss, damage, liability
or expense (including reasonable attorneys’ fees) arising out of or in
connection with any breach of WES’s representations to Supplier set forth in
this Agreement.  WES shall defend Supplier against any claim or litigation in
connection with any injury or damage covered by WES’s indemnification at WES’s

 

8

--------------------------------------------------------------------------------


 

 expense with counsel reasonably acceptable to Supplier, or at the election of
Supplier, shall reimburse Supplier for legal fees and other costs incurred in
Supplier’s defense of any such claims or litigation. Supplier shall have the
right to participate in the defense of any such claims or litigation and shall
have the right to approve any settlement.

 

b.  Supplier Indemnification.  Supplier agrees to indemnify, defend, save and
hold WES harmless from and against any claim, demand, loss, damage, liability or
expense (including reasonable attorneys’ fees) for bodily injury, death,
property damage or other damage from whomsoever, including Suppliers’ employees,
where such injury, death, or damages are caused by any ingredients or materials
furnished by Supplier, or by the Branded Product itself, or by any breach by
Supplier of the representations and warranties to WES set forth above, or by any
act or omission on the part of Supplier in violation of this Agreement or
otherwise in the performance of its obligations hereunder.  Supplier shall
defend WES against any claim or litigation in connection with any injury, death
or damage covered by Supplier’s indemnification of WES at Suppliers expense with
counsel reasonably acceptable to WES, or at the election of WES, shall reimburse
WES for legal fees and other costs incurred in WES’s defense of any such claims
or litigation.  WES shall have the right to participate in the defense of any
such claims or litigation and shall have the right to approve any settlement.

 

20.                                 Force Majeure.  Neither Party shall be
liable to the other for any delay or failure to perform any of its obligations
hereunder which delay or failure to perform is due to fires, storms, floods,
earthquakes, acts of God, war, insurrection, riots, strikes, interruptions or
diminution of the availability of materials, supplies, electric power, the
failure of transportation, or governmental actions, orders or regulations or
other matters beyond the control of such party.

 

21.                                 Assignment.  Neither this Agreement nor any
right, interest or obligation under this Agreement may be assigned, pledged or
otherwise transferred by any party or Parties, whether by operation of law or
otherwise, without the prior written consent of the other party or Parties, such
assignment not to be unreasonably withheld; except as provided in Section 8
above entitled “Term and Termination”.

 

9

--------------------------------------------------------------------------------


 

22.                                 Counterparts; Electronic Execution. This
Agreement may be executed in any number of counterparts, and by each of the
Parties on separate counterparts, each of which, when so executed, shall be
deemed an original, but all of which shall constitute but one and the same
instrument. Delivery of an executed counterpart of this Agreement by facsimile
device or by electronic mail in PDF format shall be equally as effective as
delivery of a manually executed counterpart of this Agreement.  Any party
delivering an executed counterpart of this Agreement by facsimile device or by
electronic mail in PDF format also shall deliver a manually executed counterpart
of this Agreement, but the failure to deliver a manually executed counterpart
shall not affect the validity, enforceability or binding effect of this
Agreement.

 

23.                                 Entire Agreement.  This Agreement and its
Exhibits contain the entire agreement of the Parties with respect to the subject
matter contemplated by this Agreement. This Agreement and its Exhibits supersede
all prior written and oral agreements, and all contemporaneous oral agreements,
relating to the subject matter hereof.

 

24.                                 Amendment. This Agreement shall not be
amended, except in writing signed by both Parties hereto. Any other modification
or amendment hereto shall be invalid unless it is executed by both Parties in
writing.

 

25.                                 Expenses.  Each party shall bear its own
respective expenses in connection with this Agreement and with the undertakings
contemplated hereby, except as otherwise set out in this Agreement.

 

26.                                 Further Assurances.  The Parties shall from
time to time do and perform any additional acts and execute and deliver any
additional documents and instruments that may be required by applicable
Governmental Rules or reasonably requested by any party to establish, maintain
or protect its rights and remedies under, or to affect the intents and purposes
of, this Agreement.

 

27.                                 Dispute Resolution; Governing Laws and
Jurisdiction. The parties agree to submit all disputes arising from or out of
this Agreement to mediation and then, if necessary, to binding arbitration. 
Mediation shall be conducted in any forum and in any method agreed upon by the
parties.  If the parties cannot agree on the forum and method, the mediation
shall be conducted by the American Arbitration Association pursuant to its
Mediation Rules and Procedures then in effect.  The parties shall agree on the
location for the mediation and if they cannot agree, the location shall be
determined in the same manner as set forth below for the location of any
arbitration hearing. If mediation is not successful and the dispute proceeds to
binding arbitration, any controversy, claim or dispute arising out of or
relating to this Agreement or the breach, termination, enforcement,

 

10

--------------------------------------------------------------------------------


 

interpretation or validity thereof, or arising out of the business of the joint
venture, including the determination of the scope or applicability of this
agreement to arbitrate, shall be finally resolved under the Commercial
Arbitration Rules of the American Arbitration Association by one arbitrator
appointed in accordance with the said Arbitration Rules.  The parties shall
agree on the location for the arbitration and, if they cannot agree, the
location of the hearing shall be determined as follows:  within 10 days from the
date that one party notifies the other of the existence of a dispute, each party
shall pick two suitable locations which are not located in Colorado or Hawaii,
or within 200 miles thereof, and notify the other party.  With their selected
locations, the party selecting the location shall provide its calculation of the
distance from its principal office, with the basis of such calculation. The
location of hearing will be the location determined to be the location furthest
from the party who selected it. The arbitrator shall, in the Award, allocate all
costs of the arbitration, including the fees of the arbitrator and the
reasonable costs and attorneys’ fees of the prevailing party, against the party
who did not prevail.  Judgment on the Award may be entered in any court having
jurisdiction.  The Parties hereby irrevocably consent that the state and federal
courts located in the City and County of Denver, Colorado (for awards entered in
favor of WES or for WES to compel arbitration) and the Courts located in Hawaii,
(for awards entered in favor of Supplier, or for Supplier to compel
arbitration), shall have both subject matter and personal jurisdiction to enter
such Award and to compel arbitration. For alleged violations of Section 5, the
Parties may submit disputes to the United States Federal Court for the District
of Colorado.

 

28.                                 Insurance. Supplier or its co-packers will
obtain and maintain an extended coverage insurance approved by the USFDA, to
cover any damage to third Parties resulting from any legal action brought in
connection with the manufacture of the Branded Product. Supplier agrees to name
WES as additional insured, in case of any occurrence.  In addition, Supplier,
and/or its co-packers, agree to maintain during the effectiveness of this
Agreement commercial and general liability insurance (including product defect
coverage), in amounts to be determined, and set forth in an exhibit to this
Agreement, according to the insurance liability requirements of the co-packers
engaged by supplier. All policies of insurance maintained by Supplier shall
cover Supplier’s employees, agents and independent contractors and shall include
WES as an additional insured on a primary, non-contributory basis.

 

29.                                 Notices.  Unless otherwise specifically
provided in this Agreement, all notices, consents, requests, demands and other
communications required or permitted under this Agreement shall be in writing
and shall be sent by messenger, certified or registered U.S. mail, a reliable
express delivery service, or facsimile

 

11

--------------------------------------------------------------------------------


 

device (with a copy sent by one of the foregoing means), charges prepaid (as
applicable), to the appropriate address(es) or number(s) set forth below or to
another address or number as to which any party may inform the others by giving
five business days’ prior notice:

 

WES:

Attn.: David Cisneros

 

140 E. 19th Avenue, Suite 201

 

Denver, Colorado, U.S.A. 80203

 

Facsimile: (303) 302-5882

 

USA

 

 

Supplier:

Attn: Dennis J. Simonis

 

26-238 Hawaii Belt Rd.

 

Hilo, HI 96720

 

All Notices hereunder shall be deemed to have been given on the date of receipt
by the addressee (or, if the date of receipt is not a business day, on the first
business day after the date of receipt), as evidenced by (i) a receipt executed
by the addressee (or a responsible person in its office), the records of the
Person delivering the communication or a notice to the effect that the addressee
refused to claim or accept the communication, if sent by messenger, U.S. mail or
express delivery service, or (ii) a receipt generated by the sender’s facsimile
machine showing that the communication was sent to the appropriate number on a
specified date, if sent by facsimile.

 

30.                                 Severability.  Any provision of this
Agreement that is prohibited or unenforceable in any jurisdiction shall, as to
that jurisdiction, be ineffective to the extent of the prohibition or
unenforceability without invalidating the remaining portions of this Agreement
or affecting the validity or enforceability of the provision in any other
jurisdiction.

 

31.                                  Successors and Assigns.  This Agreement
shall be binding upon and shall inure to the benefit of each of the Parties and
their respective heirs, successors and permitted assigns.

 

32.                                 No Waiver.  The due performance or
observance by the Parties of their respective obligations under this Agreement
shall not be waived, and the rights and remedies of the Parties under this
Agreement and the other Transaction Documents shall not be affected, by any
course of dealing or performance or by any delay or failure of any party in
exercising any right or remedy.  The due performance or observance by a party of
any of its obligations under this Agreement may be waived only by a writing
signed by the party against whom enforcement of the waiver is sought, and any
waiver shall be effective only to the extent specifically set forth in that
writing.

 

12

--------------------------------------------------------------------------------


 

33.          Alternative Performance.  The Parties agree that the supply of
Products may be supplied through third party suppliers and the packaging may be
through third party co-packers.

 

34.          Mutual Agreement.  As used in this Agreement, the term “mutual
agreement” shall mean act reasonably and in good faith in attempting to reach
agreement with respect to the particular matter.

 

35.                                 Limited to Branded Product. Notwithstanding
any other provision in this Agreement, the Parties agree that neither Party nor
its affiliates shall have any direct or indirect restriction or limitation from
entering into any business, transaction or other activity, including but not
limited to the growing, sale or marketing of macadamia nuts or macadamia nut
products (other than the Branded Products) and that the obligations to the
Parties to this Agreement relate only to the sale of the Branded Products under
the “ONO ONO” trademark.

 

36.                                 Limit of Liability. No present or future
officer, director, shareholder or affiliate of Supplier or WES shall have any
personal liability, directly or indirectly, under or in connection with this
Agreement or any agreement made or entered into under and in connection with the
provisions of this Agreement and each party will look solely to the other
Party’s assets for payment of any claim or for any performance and hereby waives
any and all such personal liability.  In no event will either Party be liable to
the other Party for any consequential damages on account of any claim.

 

IN WITNESS WHEREOF, the Parties have executed this Agreement on the date first
above written.

 

WES

 

 

Signature:

/s/ David Cisneros

 

Name:

David Cisneros

 

Title:

Vice President — Western Export Services, Inc.

 

 

 

 

Supplier

 

 

Signature:

/s/ Dennis J. Simonis

 

Name:

Dennis J. Simonis

 

Title:

President — Royal Hawaiian Macadamia Nut, Inc.

 

 

WITNESS

WITNESS

 

 

Signature:

 

 

Signature:

/s/ Wayne W. Roumagoux

Name:

 

 

Name:

Wayne W. Roumagoux

 

13

--------------------------------------------------------------------------------


 

Exhibit A

Pricing

 

Supplier agrees to provide WES its most favorable pricing for macadamias in
costing and when manufacturing the Branded Product.

 

Initial Pricing to WES for Branded Products shall be:

 

Sea Salted

$2.89/unit or $23.12/case

Chocolate

$1.99/unit or $15.92/case

Chili-Lime

$2.89/unit or $23.12/case

 

--------------------------------------------------------------------------------